
	
		III
		111th CONGRESS
		2d Session
		S. RES. 616
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Burr submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States civil-military partnership in Iraq, under the current leadership
		  of General Raymond Odierno and Ambassador Christopher Hill, has refined and
		  sustained an effective counterinsurgency and counterterrorism strategy that has
		  enabled significant improvements in the security, governance, and rule of law
		  throughout Iraq, and that these leaders should be commended for their
		  ingenuity, resourcefulness, courage, commitment, and sacrifice.
		  
	
	
		Whereas members of the United States Armed Forces will end
			 their combat mission in Iraq on August 31, 2010, and retain a transitional
			 force of up to 50,000 troops to train and advise the Iraqi Security Forces,
			 conduct partnered and targeted counterterrorism operations, and protect ongoing
			 United States civilian and military efforts;
		Whereas, on August 31, 2010, Operation Iraqi Freedom will
			 end and a transitional mission called Operation New Dawn will begin, and the
			 nature of the United States commitment in Iraq will shift from one led by the
			 military to one that is civilian-led, with the military in a supporting and
			 reinforcing role;
		Whereas the transitional force will retain sufficient
			 combat power and continue to support Iraqi Security Forces, and the civilian
			 force will strengthen the partnership between the Governments of the United
			 States and Iraq in fields such as education, the rule of law, trade, and
			 technology;
		Whereas the United States is fully committed and will
			 remain committed to the security and stability of Iraq and the Middle East
			 region;
		Whereas the ongoing reduction of United States combat and
			 combat support units from Iraq and the conclusion of United States-led, direct
			 support and combat operations provides an opportunity to recognize and honor
			 the important contributions of the United States Armed Forces and the critical
			 civilian agency support that have enabled the Iraqi Security Forces to take the
			 lead in conducting security and stability operations across the 18 provinces of
			 Iraq;
		Whereas the surge of United States military units into
			 Iraq in 2007 and 2008 was instrumental in seizing the initiative from insurgent
			 and terrorist elements and providing the space and time for the development of
			 the Iraqi Security Forces and the establishment of governmental, political, and
			 economic capacity at the local level;
		Whereas the meticulous and persistent contributions of the
			 United States military and civilian leadership under General David Petraeus and
			 Ambassador Ryan Crocker contributed greatly to the successful build up of the
			 Iraqi Security Forces and the development of stable governance in Iraq;
		Whereas, in June 2006, the Iraqi Security Forces numbered
			 approximately 152,000 and due to the subsequent deployment and employment of
			 critical United States Military Transition Teams, Border Transition Teams, and
			 Police Transition Teams and the extensive partnering of additional United
			 States military units with Iraqi units, the total Iraqi Security Forces grew
			 from approximately 559,000 in May 2008 to reach approximately 665,000 in August
			 of 2010;
		Whereas the ongoing security and stability provided by the
			 partnership between the United States Armed Forces and Iraqi Security Forces
			 has allowed United States Provincial Reconstruction Teams, embedded with United
			 States military units and working alongside Iraqis at the local and provincial
			 levels, to have facilitated thousands of reconstruction projects across Iraq
			 that provide necessary access to capital and subject matter expertise for the
			 repair of petroleum production facilities and desalination plants, expansion of
			 electrical generation and telecommunications networks, building of schools,
			 initiation of agricultural projects, spurring of Iraqi-owned businesses, and
			 the attracting of foreign investment to improve the infrastructure of
			 Iraq;
		Whereas improved communication and coordination between
			 the Government of Iraq in Baghdad, the Provincial Governors, and local
			 political and tribal leaders has helped foster legitimate political alliances
			 that, while still fragile, have exhibited the resiliency and potential for the
			 resolution of conflicts through civil discourse, rather than violence;
		Whereas the security situation in Iraq has improved
			 markedly since 2007, and while it remains uneven and violent attacks by
			 anti-government elements persist, the frequency of these attacks and the
			 resources available to the insurgents and terrorists have declined to such an
			 extent that the Government of Iraq remains capable and secure; and
		Whereas these positive developments and trends are
			 evidence of the success of the United States civil-military strategy in Iraq
			 and are essential to the ongoing reduction of United States military forces
			 from the current troop levels of approximately 64,000 to approximately 50,000
			 combat and combat support troops by September 1, 2010, further signaling a
			 robust and ongoing commitment to advise and assist Iraqi Security Forces, while
			 retaining the ability to respond in direct support of Iraqi Security Forces
			 when necessary and to conduct counterterrorism operations against insurgent and
			 terrorist elements: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the
			 counterinsurgency and counterterrorism strategies of the United States
			 initiated in 2006 and sustained from 2007 until the present day have
			 successfully enabled the Government of Iraq to reach major milestones in the
			 critical areas of security, governance, and rule of law and have set the
			 conditions for the responsible and gradual reduction of United States combat
			 and combat support units from Iraq and the change of their mission to advising
			 and assisting the Iraqi Security Forces;
			(2)United States
			 Forces-Iraq was instrumental in effecting the recruitment, training, retention,
			 and employment of approximately 700,000 Iraqi Security Forces who have assumed
			 and maintained the lead for security operations within the 18 provinces of
			 Iraq; and
			(3)United States
			 commanders, their troops, their civilian partners in the Department of State,
			 the United States Agency for International Development, the Department of the
			 Treasury, the Department of Commerce, the Department of Justice, and the
			 Department of Defense, Federal contractors, and the Provincial Reconstruction
			 Teams should be commended for their ingenuity, resourcefulness, courage,
			 commitment, and sacrifice and their continued dedication and service to the
			 United States.
			
